Citation Nr: 1002913	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), bipolar disorder, dysthymia, and depression 
not otherwise specified.  


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The appellant served on active duty from August 1984 to July 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
September 2007, that denied entitlement to service connection 
for bipolar disorder and determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for PTSD and for dysthymia and depression not 
otherwise specified.  

As the Board has previously denied in July 1997 a claim for 
service connection for an acquired psychiatric disorder to 
include PTSD, and the appellant has been diagnosed with 
various acquired psychiatric disorders, the Board has 
recharacterized the appellant's claim as stated on the title 
page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In July 2008, the appellant withdrew in writing his earlier 
request for a Board hearing at a local VA office.  38 C.F.R. 
§ 20.702 (e).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

Further development is needed prior to appellate review.

The appellant asserts that the onset of his psychiatric 
disorder(s) was in service.  Service treatment records in the 
claims file are for a period from April 1984 to August 1985 
and appear to be incomplete.  The appellant pointed out that 
he was confined in a Naval Brig in Pensacola, Florida during 
a period from 1985 to 1987 and any treatment records during 
that period have not been secured.  The appellant stated that 
he was having problems to include nightmares, panic attacks, 
and psychoses related to his psychiatric condition while in 
the Naval Brig and that information should be part of his 
service record.  Thus, a remand is necessary to request the 
appellant's treatment records during his incarceration in the 
Naval Brig.  38 C.F.R. § 3.159(c)(2) (2009).  

The appellant also claimed that all the facts of his case 
were not considered as records of a court martial in 1985 for 
setting a fire on the USCG cutter Dependable, a review of the 
court martial, and trial records of the court martial at 
Tyndall Air Force Base in 1985 were not considered with his 
claim.  He claims that evidence in those records support his 
claim.  The Board notes that evidence of the court martial 
and of his appeal of the court martial is contained in the 
appellant's personnel records which are attached to the 
claims file.  However, the trial records of the court martial 
are not in the claims file.  The RO should request a copy of 
the trial records of the 1985 court martial.  38 C.F.R. 
§ 3.159(c)(2). 

With respect to claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

With regard to claims to reopen the dysthymia and bipolar 
issues, the RO provided the appellant pre-adjudication notice 
by letter dated in March 2007.  The notice provided stated 
that the appellant was previously denied service connection 
for dysthymia and depression not otherwise specified and 
notified of the decision in July 1995.  However, the July 
1995 decision was a rating decision which the appellant had 
appealed to the Board and the Board decision in July 1997 was 
the last final decision.  Thus, the notice did not provide 
the reason for the denial for an acquired psychiatric 
disorder in the July 1997 Board decision.  

n addition, the RO provided the appellant pre-adjudication 
notice of a claim for service connection for PTSD by letter 
dated in July 2007.  However, the notice provided did not 
address that service connection previously had been denied in 
a July 1997 Board decision.  The letter did not provide 
notice regarding the need to submit new and material evidence 
to reopen a claim for PTSD.  Thus, those notice letters do 
not comply with the Kent ruling.  On remand, the appellant 
should receive sufficient notice as to the specific evidence 
necessary to reopen his claim for service connection for an 
acquired psychiatric disorder to include PTSD, bipolar 
disorder, dysthymia, and depression not otherwise specified.  
The letter also must notify him of what specific evidence 
would be required to substantiate the element or elements 
needed for service connection that were found insufficient in 
the prior final Board decision dated in July 1997.   

In addition, a letter from the appellant dated in January 
2009 to a Veterans Affairs Service Officer suggests that the 
appellant was requesting representation for help with his 
claim.  However, it is not clear to whom exactly his request 
was being made.  As the claim is being remanded, further 
clarification regarding representation should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Seek clarification from the appellant 
as to whether he was requesting someone to 
represent him and provide help with his 
claim in his January 2009 letter and if 
so, from whom was he seeking 
representation.    

2.  Request the appellant's medical 
treatment records during a period from 
1985 to 1987 when he was confined in the 
Naval Brig in Pensacola, Florida.  If the 
records are not available, the U. S. 
Department of the Navy should advise VA 
that the requested records do not exist or 
the custodian does not have them.  

3.  Request the trial records of the 
appellant's court martial at Tyndall Air 
Force Base in 1985 for setting a fire on 
the USCG Cutter Dependable.  If the 
records are not available, the U. S. 
Department of the Navy should advise VA 
that the requested records do not exist or 
the custodian does not have them.  

4.  Send the appellant notice under 38 
U.S.C.A. § 5103(a) that also is in 
compliance with the Kent ruling to advise 
the appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service connection 
for an acquired psychiatric disorder to 
include PTSD, bipolar disorder, dysthymia, 
and depression not otherwise specified.  
Advise the appellant of the element or 
elements required to establish service 
connection that were found insufficient in 
the previous denial.  Further notify the 
appellant of information and evidence that 
VA will seek to obtain and information and 
evidence that he is expected to provide.

5.  Then, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
required time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

